Name: Council Regulation (EEC) No 2011/89 of 19 June 1989 concerning the application of Decision No 1/89 of the EEC-EFTA Joint Committee 'Simplification of formalities' amending Annex II to the Convention on the simplification of formalities in trade in goods and the application of Decision No 1/89 of the EEC-EFTA Joint Committee 'Common Transit' amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  trade
 Date Published: nan

 13 . 7 . 89 Official Journal of the European Communities No L 200 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 201 1 / 89 of 19 June 1989 concerning the application of Decision No 1 / 89 of the EEC-EFTA Joint Committee 'Simplification of formalities* amending Annex II to the Convention on the simplification of formalities in trade in goods and the application of Decision No 1 /89 of the EEC-EFTA Joint Committee 'Common Transit' amending Appendices I , II and III to the Convention of 20 May 1987 on a common transit procedure Whereas those amendments and adaptations are the subject of Decision No 1 / 89 of the said Joint Committee ; whereas it is necessary to take measures for the implementation of that Decision , HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 89 of the EEC /EFTA Joint Committee 'Simplification of formalities' of 3 May 1989 amending Annex II to the Convention on the simplification of formalities in trade in goods shall apply in the Community. The text of the said Decision is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 13 thereof, Having regard to the proposal from the Commission , Whereas Article 11 ( 3 ) of the Convention between the European Economic Community , the Republic of Austria , the Republic of Finland , the Republic of Iceland , the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on the simplification of formalities in trade in goods (*) confers on the Joint Committee set up by that Convention the power to adopt , by decision , amendments to the Annexes to the Convention ; Whereas the Joint Committee has decided to amend certain provisions of Annex II to the Convention; Whereas those amendments are the subject of Decision No 1 / 89 of the said Joint Committee; whereas it is necessary to take measures for the implementation of that Decision ; Whereas Article 15 ( 3 ) of the Convention between the European Economic Community , the Republic of Austria , the Republic of Finland , the Republic of Iceland, the Kingdom ofNorway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure ( 2 ) confers on the Joint Committee set up by that Convention the power to adopt , by decision , amendments to the Appendices to the Convention; Whereas the Joint Committee has decided to amend and adapt certain provisions of Appendices I , II and III to the Convention; Article 2 Decision No 1 / 89 of the EEC-EFTA Joint Committee 'Common transit' of 3 May 1989 amending Appendices I , II and III to the Convention of 20 May 1987 on a common transit procedure shall apply in the Community . The text of the said Decision is attached to this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . ( ») OJ No L 134 , 22 . 5 . 1987 , p . 2 . ( 2 ) OJ No L 226 , 13 . 8 . 1987 , p . 1 . No L 200/2 Official Journal of the European Communities 13 . 7 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989 . For the Council The President C. SOLCHAGA CATALAN